It appears from the record that in the year 1906 there was distributed to the stockholders the sum of $575,000; that $250,000 thereof was paid to them upon the surrender of one-half of their capital stock, to wit: $250,000, the company's capital having been depleted in that amount; the balance paid to the stockholders, amounting to $325,000, we regard as a dividend upon which the tax should be computed. As to *Page 579 
the year 1907 no facts appear upon the record by which we can determine that there was any depletion of capital, and, therefore, must treat the payments as a dividend and taxable accordingly.
Order of the Appellate Division modified by reducing the assessment made by the comptroller, pursuant to chapter 908 of the Laws of 1896 and acts amendatory thereof, for the year ending October 31, 1906, from $14,375 to $8,125, and as so modified the assessment, together with the assessment for the year ending October 31, 1907, is affirmed, without costs to either party.
CULLEN, Ch. J., GRAY, HAIGHT, VANN, WERNER, HISCOCK and COLLIN, JJ., concur.